Exhibit 99.1 NEWS RELEASE #16-10 CARBO® Announces Third Quarter 2016 Results Conference Call Scheduled for Today, 10:30 a.m. Central Time • Balance sheet strengthened with $46 million raised through at-the-market (ATM) equity offering program. • KRYPTOSPHERE® HD used by another major operator in a high stress Lower Tertiary well in the Gulf of Mexico. • Quarterly revenues of $20.2 million, with GAAP net loss of $20.0 million, or a loss of $0.81 per share. • GAAP net loss included $8.0 million, or $0.32 per share, of after-tax costs associated with slowing and idling production.
